Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application is a continuation application of U.S. application 16/105,260 filed on 08/20/2018.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
The following NON-FINAL Office action is in response to App# 17188222 filed on 03/01/2021.
Status of Claims
	Claims 1-7 are currently pending and have been rejected as follows.
Priority
Examiner has noted the Applicants claiming Priority from Application 16105260 filed on 08/20/2018. Also receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
IDS
The information disclosure statement filed on 03/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

    Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
    Claim 1 recites, among others: “upon the one or more cameras capturing a product being taken out of a product display region thereof, identify a product code of the product and operate to identify a purchasing customer of the product based on the images captured by the one or more cameras”, rendering said claim vague and indefinite because there is insufficient antecedent basis for “the images”. Claim 1 is recommended, to be amended to recite, among others: “”.  
    Claims 2-7 are dependent and rejected upon rejected parent independent Claim 1.
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea as follows except where strikethrough:
       “”; 
       “; “ 
      “”: 
	“upon the , generate , 
	“upon , 
	“when the purchasing customer is not identified, assign an identification code to the product, add purchaser-unidentified data indicating the product code, the identification code, and a purchaser-unconfirmed status, to the purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code of each of candidate customers, and cause a confirmation , 
	“upon a purchase confirmation being received from the customer 
	“upon 
(independent Claim 1)

(dependent Claim 2)
	“”   (dependent Claim 3)
	“”                                                
(dependent Claim 4)
	“
	“determine whether or not there is purchaser-unidentified data in the purchaser-unidentified product list associated37(PATENT) Atty. Dkt. No.: TTEC/2274USC01with the customer code of the exiting customer”, “and”
	“upon determining that there is purchaser-unidentified data in the purchaser-unidentified product list associated with the customer code of the exiting customer, store 
(dependent Claim 5)
	“wherein the confirmation (dependent Claim 6)
	“wherein the confirmation (dependent Claim 7)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, Examiner points to MPEP 2106.04(a)(2)II to submit that said limitations recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: fundamental economic principles and practices preponderantly recited here as various “list(s)” of “product, purchased & purchaser-unidentified product”, “product taken out”, “identify” “product code” & “purchasing customer of product”. These further comprise commercial interactions, recited here as: “when purchasing customer is identified, add product code to purchased product list”, “when purchasing customer is not identified, assign identification code to product, add purchaser-unidentified data indicating the product code, the identification code, and a purchaser-unconfirmed status, to the purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code of each of candidate customers”, and then recited to “cause confirmation upon purchase confirmation being received from the customer, add product code to purchased product list associated with the one of candidate customers, and delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of candidate customers”, “perform a settlement operation based on product code(s) included in the purchased product list associated with a customer code of the exiting customer and payment information registered in association with the customer code of the exiting customer” etc.]
          Also, MPEP 2106.04(a)(2)(II) clarifies that certain activity between a person and a computer [akin here customer to “customer terminal”] does not preclude the claims from reciting, describing or setting forth within the abstract grouping of “Certain methods of organizing human activity”.	
Examiner also submits that such “Certain Methods of Organizing Human Activities” as
identified above can be practically implementable through pen and paper and visual observation by one’s eyes [here “upon capturing customer” “entering” / “exiting” “sales floor”, “upon capturing a product being taken out”, “upon a purchase confirmation” etc.] of the abstract grouping of “Mental Processes”. MPEP 2106.04(a)(2)IIIC further clarifies that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from falling within “mental processes”. Such computerized elements will be more granularly investigated below.  
------------------------------------------------------------------------------------------------------------------------------- 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [initially strikethrough above] is found to merely apply the already recited abstract idea. Specifically, per MPEP 2106.05(f)(2) the additional elements of “cameras directed to sales floor, memory, processing circuit, communication interface connected to camera(s), product display, display regions, screen to be displayed on a customer terminal” etc. are used in their ordinary capacity to perform a business method1 [here identified above] and to perform economic tasks [here identified above], receive data [here “purchase confirmation received from customer terminal” independent Claim 1, “non-purchase confirmation received from customer terminal”, dependent Claims 2,4 “purchase confirmation received from attendant terminal” - dependent Claim 3], store data [here “store in memory purchaser unidentified log” at dependent Claim 5], and transmit [“display”] data2 as well as monitoring [“image” “captur[ed]” at independent Claim 1] audit log data3 [here “customer entering/exiting  sales floor, product being taken out/ purchas[ed]” at independent Claim 1, “determine whether or not there is purchaser-unidentified data in purchaser-unidentified product list”-dependent Claim 5] and require use of software [here “selectable objects”-dependent Claim 6] to tailor information [here “confirm purchase / non-purchase” at dependent Claim 6, “generate purchased product list & purchaser-unidentified product list”, “identify” & “add”  “product code”, “perform settlement operation” at independent Claim 1, “update purchaser-unconfirmed status” at dependent Claim 2, “add product code to purchased product list associated with selected one of candidate customers, and delete purchaser-unidentified data from purchaser-unidentified product list associated with customer code of each of candidate customers” at dependent Claim 3, “update purchaser-unconfirmed status to non-purchase-confirmed status in purchaser-unidentified product list associated with customer code of selected one of candidate customers” at dependent Claim 4] and provide it to user on a generic computer4 [here “terminal”].
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. MPEP 2106.05(f). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.	Assuming further evidence would be required to demonstrate conventionality of the additional, computer-based elements, 
       Examiner would further point to MPEP 2106.05(d) to demonstrate the following computerized functions as well-understood routine, conventional: recording customer’s order5, scanning or extracting data6, presenting offers & gathering statistics7, and electronic recordkeeping8 [here image captur[ed] of “customer entering/exiting sales floor”, “product being taken out/ purchas[ed]” at independent Claim 1, “determine whether or not there is purchaser-unidentified data in purchaser-unidentified product list”, “store in memory purchaser unidentified log in association with customer code of exiting customer” at dependent Claim 5; “identify & add product code, assign identification code, add purchaser-unidentified data indicating product code, identification code, purchaser-unconfirmed status, to purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code” at independent Claim 1, “add product code to purchased product list associated with candidate customer(s)”, “add product code to purchased product list associated with the selected one of candidate customers” at dependent Claim 3; “wherein the confirmation screen also indicates product(s) of which product codes are included in the purchased product list associated with the customer code of each of candidate customers” at dependent Claim 7]. 
	The same conventionality applied to computerized functions to receive or transmit data over a network including utilizing an intermediary computer to forward information9 [here “communication interface connected to the camera(s)” at independent Claim 1] and to store and receive info from memory10 [here “generate in memory” “purchased product list and purchaser-unidentified product list” at independent Claim 1, “store in memory purchaser unidentified log” at dependent Claim 5] and to arrange a hierarchy of groups, sort info [here on code(s), list(s) above], and eliminating less restrictive information11 [here “delete purchaser-unidentified data from purchaser-unidentified product list associated with the customer code” at dependent Claim 3].
	Examiner would also point as evidence of conventionality, to the high level of generality of the recited additional computer elements when read in light of Original Specification p.5 disclosing at a high level of generality the additional element of “one or more cameras”. Similarly, Original Specification p.5, p.7 also discloses at a high level of generality the additional element of “communication interface” as “local area network - LAN”. The same high level of generality is disclosed by the Original Specification p.5 with respect to the “terminals” as additional, computer-based elements. The same high level of generality is further disclosed by the Original Specification p.6, with respect to the additional elements of “processor” and “memory”. 
 	In conclusion, Claims 1-7 although directed to statutory categories (“system” or machine) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). Thus, the claims are ineligible. 
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke; Anthony US 20170278137 A1 hereinafter Burke, in view of 
	* Herring US 20160110703 A1 hereinafter Herring. As per,
Claim 1
Burke teaches: “A motion-tracking-based sales management system comprising: a sales floor including product display regions” (Burke Fig.1 and ¶ [0040] 3rd-4th sentences: retail shelving units 99 located between aisles 70 or mounted to walls of the retail store customers 60 select products 92 located on shelves 98-1 to 98-4 and place products 92 in shopping cart 94 for checkout at point of sale area 100); “one or more cameras directed to the sales floor” (Burke ¶ [0041] 2nd sentence: camera3 103-3 monitors customers as they move throughout aisles 70 of premises 52 and interact with products. ¶ [0068] 1st sentence: cameras 103-3 positioned near aisles 70 & retail shelving units 99 including products 92); “and a sales management terminal including a memory, a processing circuit, and a communication interface connected to the one or more cameras, wherein the processing circuit is configured to” (Burke ¶ [0038] system 10 includes point of sale area 100, analytics system 222, management system 234, surveillance cameras 103-1,103-2 103-3 (camera1, camera2, camera3 respectively) communicate over a local network 210. ¶ [0039] The point of sale area 100 includes a point of sale terminal 72, which sits on top of a desk or platform 68, possibly. The point of sale terminal 72 includes display screen 232 and a speaker 236. The point of sale terminal 72 also communicates over the local network 210 with the surveillance cameras 103, analytics system 222, and management system 234): 
		
	“upon the one or more cameras capturing a customer entering the sales floor”
	(Burke ¶ [0017] 2nd-3rd sentences: surveillance cameras of retail system capture image data of individuals as they enter and move through the retail establishment and interact with products. From image data, analytics system then determines the product interactions for each of the individuals and identify individuals from their facial features. For example, ¶ [0041] last sentence: camera2 103-2 monitor customers 60-2 enter or exit retail store 52), “generate in the memory, separately from each other, a purchased product list and a purchaser-unidentified product list in association with a customer code of the customer” (Burke ¶ [0022] 2nd sentence customer interaction database has entries each including customer facial image and determined product interactions. Specifically per ¶ [0030] Fig.3 the tracking database analytics system include selected purchased products (416-1), deselected purchased products (416-2), touched but not selected products (416-3), and finally neither touched nor selected products, as exemplified at 
¶ [0055]- ¶ [0059]. Also, ¶ [0044] noting product region overlays 96-1, 96-2 relative to a still frame created from image data 250 of scene captured by camera3 103-3. product region overlay 96-1 associated with product 92-2 and product region overlay 96-2 associated with product 92-8. product interactions include products 92 selected by customers 60, products 92 touched but not selected by customers 60, and/or products 92 neither touched nor selected by customers 60),
          
          “upon the one or more cameras capturing a product being taken out of a product display region thereof, identify a product 
           (Burke Fig.1 camera 103-3 & hit count for product1, product2, product3 at 272-1 to 272-N. 	Burke ¶ [0043] analytics system 222 determines product interactions from image data 250 of customer interactions with products 92, such as image data 250 captured from camera3 103-3. Preferably, the analytics system 222 determines the product interactions from the image data of customer interactions with the products by referencing product region overlays 92 associated with products 92. ¶ [0044] 2nd–3rd sentences: product region overlay 96-1 is associated with product 92-2 and product region overlay 96-2 is associated with product 92-8. In examples, the product interactions include products 92 selected by the customers 60, products 92 touched but not selected by the customers 60, and/or products 92 neither touched nor selected by the customers 60 located near aisles 70 or shelves 98 visited by the customers 60. ¶ [0051] 2nd sentence: when a match was found the analytics system updates customer entry 272 for the matched facial image info 292 by incrementing a hit count field within customer entry 272).
	
	“when the purchasing customer is identified, add the product 
	(Burke Fig.5 step 610: match?->Yes. ¶ [0051] 2nd sentence: when a match was found analytics system updates customer entry for the matched facial image info by incrementing a hit count field within customer entry, and accesses at ¶ [0066] the matching associated with the matched customer and sends the matching entry for customer including the facial image info and product interactions for customer, such as selected product 92-1 at Fig.1 & ¶ [0061] 2nd sentence. Also, ¶ [0074] included within the point of sale are a list of purchased products such as product 
	
	“when the purchasing customer is not identified” (Fig.5 step 608: compare detected facial image info-> 610: match->No), “assign an identification code to the product” (Fig.5: match->No->612 create new entry. ¶ [0047] 2nd sentence: from the entry obtain product interactions for customer (i.e. product 1,2,3 at analytics system of Fig.1), to execute lookup of product interactions against product scripts to determine product scripts for products associated with product interactions), “add purchaser-unidentified data indicating the product  (Fig.7, [0047] 3rd sentence: This way, the product scripts are one example of sale cues based on product interactions when unmatched customers arrive at point of sale area. Fig.3 step 510: did customer place selected product back on shelf?->No->512: did customer touch but not select a product?->514: did customer visit an aisle or shelf to contemplate purchasing products but neither touched nor selected the products? -> No), “the identification code” (Fig.6 step 710: include list of touched but not selected product interactions 92-8), “and a purchaser-unconfirmed status” (Fig.7 416-3: products touched but not selected. Fig.3 step 510: did customer place a selected product back on a shelf?->No->512: did customer touch but not select a product?->514: did customer visit aisle or shelf to contemplate purchasing products but neither touched nor selected the products? -> No. ¶ [0058] 3rd  sentence: If a touched but not selected product interaction was determined, the method transitions to step 508 to add the touched but not selected product interaction to customer entry 272 for current customer 60), “to the purchaser-unidentified product list associated with a customer code of each of candidate customers” (Fig. 6 step 708: create a point of sale display graphic that includes the facial image info of customer, the list of purchased products, and a list of suggested products. ¶ [0051] 2nd sentence: incrementing hit count field within customer entry), “and cause a confirmation screen to be displayed on a customer terminal of each of the candidate customers” (¶ [0061] 3rd sentence: arrival of customer in Fig.4 triggers analysis of Figs. 5,6, and triggers display of sale cues displayed at point of sale terminal 72 in Fig.7)

	- “upon a purchase (Burke ¶ [0077] 3rd, 5th-6th sentences: when the customer purchases perfume products 60-1, the list of purchased perfume products 60-1 are passed to scripts 282 associated with perfume merchandise and/or product-specific sales promotions, including conditional code blocks for handling each and every type of perfume or groups of perfumes.  When conditions associated with the conditional code blocks are satisfied by the , “and delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of the candidate customers” (Burke ¶ [0057] 3rd sentence: if deselection product interaction was determined, the method deselects the product interaction to the customer entry 272 in the customer database 290 for the current customer 60) 
* Further *
	Burke’s products 1, 2, 3 at Fig.1 elements 271-1, 272-2, 272-N might suggest but do not explicitly recite, to clearly anticipate “product code” as explicitly recited in the claim.
	Burke also does not teach “confirmation” as in “upon a purchase confirmation being received from the customer terminal of one of the candidate customers, add the product code to the purchased product list associated with the one of the candidate customers” as claimed
* However *
	Herring in analogous art of sales management teaches / suggests “product code” (Herring ¶ [0022] 3rd sentence: images may be analyzed based on properties of the items 230, as well as labeling such as barcodes 235) and “upon a purchase confirmation being received from the customer terminal of one of the candidate customers, add the product code to the purchased product list associated with the one of the candidate customers” (¶  [0049] 1st-2nd sentences: a customer is asked to intervene to show more (e.g. allowing a new view of item to a camera) of an unidentified item. In these situations, the POS system may start at beginning of the determination algorithm with a new image of the unidentified item. ¶ [0050] a customer may be asked to intervene by manually entering description of the item. For example, a customer may be prompted to type in a description on a touchscreen, and customer may type: it is peas! ¶ [0051], an item that is not fully recognized may be added to a transaction based upon a calculated confidence factor for the item exceeding threshold confidence level. For example size, color, partial barcode, and weight range of an unidentified item may suggest a particular item with 99% confidence, and the POS system may add the item to a transaction based on the 99% confidence level exceeding a threshold level of 95%. Retailers may determine a threshold confidence level to have items recognized and added to transactions. ¶ [0052] According to aspects of the present disclosure, a POS system may indicate identified items (e.g. by projecting an indicator on items or showing items on a display screen) in a group of items for removal by a customer or shopping assistant, and after an identified item is removed from the group, the POS system scans and attempts to identify the unidentified items again. For example, a basket containing 20 items may be placed 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have clarified or at most complementarily modified Burke’s “system” to have included “product code” and “confirmation” as in “upon a purchase confirmation being received from the customer terminal of one of the candidate customers, add the product code to the purchased product list associated with the one of the candidate customers” in view of Herring 
for continuous improvement of customer experience, expediated checkout and minimization of intervention from the store personnel (Herring ¶ [0005] & MPEP 2143 G, F). Moreover, the verification undertaken by Herring would further improve inventory correction and item tracking performed at the store (Herring ¶ [0055] & MPEP 2143 G, F). Predictability of such modification is further corroborated by the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein, as articulated by Herring at ¶ [0071] to the base reference of Burke readily adaptable for such modification as corroborated by Burke at ¶ [0035], ¶ [0036] 3rd – 4th sentences, ¶ [0078].  Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In such combination each element merely would have performed same organizational, analytical and econometric function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke in view of Herring above, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically desirable and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claim 5 Burke / Herring teaches all the limitations in claim 1 above. 
Herring further teaches or suggests “wherein the processing circuit is further configured to”: 
        - “determine whether or not there is purchaser-unidentified data in the purchaser-unidentified product list associated37(PATENT) Atty. Dkt. No.: TTEC/2274USC01with the customer code of the exiting customer” (Herring ¶ [0039] and 
¶ [0052] 1st sentence: the POS system scans and attempts to identify the unidentified items again. ¶ [0051] 2nd sentence: the partial barcode, of an unidentified item may suggest a particular item with a specific confidence. ¶ [0053] 3rd sentence: POS system detect an unidentified item while a rd-4th sentences: a POS system may determine, based on a partial view of an item, that the item is a gallon of either 2% milk or 1% milk), “and” 
	- “upon determining that there is purchaser-unidentified data in the purchaser-unidentified product list associated with the customer code of the exiting customer, store in the memory a purchaser unidentified log in association with the customer code of the exiting customer” (Herring ¶ [0056], ¶ [0057] POS system consider previous shopper history when selecting an identification for an unidentified item. A shopper's history may be determined from a profile of that shopper stored in the system. For example, a POS system may determine, based on a partial view of an item, that the item is a gallon of either 2% milk or 1% milk. In the example, the POS system determines from a profile of a shopper that the shopper always gets 2% milk instead of 1% milk, and the system then selects a gallon of 2% milk as the identification of the item, based on the history of that shopper. ¶ [0062] POS system determine a threshold to use in determining whether to add a lower priced item to an order when an unidentified item has more than one potential identification based on a shopper's preference (e.g., based on setting in a stored profile of the shopper). ¶ [0069] last 5 sentences: virtual cart module 820 interact with user identification module 812 (to perform user identification) and loyalty program module 832 to determine a customer's purchase history and identify items being purchased by the customer. The modules provided here are not intended to be an exhaustive list, and different functions may be assigned to different modules. Memory 810 may also include customer profiles 836 and customer images 838, which may be accessed and modified by the modules 811. Virtual card module 820 may access customer profiles 836 in identifying items being purchased. The customer profiles 836 and customer images 838 may be stored within one or more databases on the servers 710a through 710x or on a database separate from the store 700).
	Rationales to modify/combine Burke / Herring are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 3, 6, 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke / Herring, as applied to claim 1 above, in view of 
	* Glaser et al, US 20180232796 A1 hereinafter Glaser. As per,   
Claim 3 Burke / Herring teaches all the limitations in claim 1 above. Further, 
	  Burke / Herring does not teach but, Glaser in analogous art of sales system management teaches /suggests “wherein the processing circuit is further configured to”: 
	- “cause an attendant confirmation screen to be displayed on an attendant terminal, the attendant confirmation screen being associated with a selected one of the candidate customers” 	(Glaser Fig. 12 and ¶ [0128] 1st-4th, 7th sentences: a checkout guidance tool 320 could also include a worker application, which functions as a worker specific user application. The worker and” 
	- “upon a purchase confirmation being received from the attendant terminal, add the product code to the purchased product list associated with the selected one of the candidate customers” (Glaser ¶ [0129] 1st, 4th-5th sentences: a worker application include customer inspector module that presents info relating to customer and/or virtual cart. The customer inspector module additionally expose controls so that a worker could assist a customer in resolving or adjusting the virtual cart. For example, items are added through worker application), “and delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of the candidate customers” (Glaser Fig.15 Is this lucky butter-> No, with Fig.12 and ¶ [0129] 5th sentence further explaining: items may be removed through the worker application).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Burke / Herring “system” to have further included the teachings of Glaser in order to optimize or enhance efficiency of facilitated checkout processes (Glaser ¶ [0182] 3rd sentence & MPEP 2143 G, F) and improve checkout efficiency (¶ [0033], ¶ [0046] 2nd–3rd sentences, ¶ [0087] & MPEP 2143 G, F) and ultimately improving customer experience of all customers (¶ [0039] 2nd sentence, ¶ [0184] last sentence, and MPEP 2143 G, F). This can involve entering a partial list of items, highlighting a subset of items to check, biasing the entry of items so that it is more efficient, supplying the payment mechanism of a customer automatically, supplying the loyalty program customer identifier automatically based on the user-account of a customer, or augmenting the checkout process in any suitable manner (Glaser ¶ [0189] 3rd sentence & MPEP 2143 G, F).  Glaser would have further enhanced the monitoring by partially processing and select image data for efficient processing and tracking/generation of a virtual cart for customers in the environment (¶ [0083] 3rd sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Glaser at ¶ [0024], ¶ [0048] last sentence, ¶ [0150] last sentence, ¶ [0198]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In the combination each element merely would have performed the same organizational, analytical and economic functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke / Herring in Glaser, the results of the combination would have fitted together like pieces of a puzzle is a logical, complementary technologically feasible and economically desirable manner. Thus, it is believed that the result of combination would have been predictable (MPEP 2143 A).

Claim 6 Burke / Herring teaches all the limitations in claim 1 above. Further, 
	  Burke / Herring does not teach but, Glaser in analogous art of sales system teaches / suggests “wherein the confirmation screen indicates the product and includes a first selectable object to confirm purchase of the product” (Glaser Fig.15: is this lucky’s butter?->Y) “and a second selectable object to confirm non-purchase of the product” (Fig.15: is this lucky’s butter? -> No).  
	Rationales to modify/combine Burke / Herring / Glaser are above and reincorporated 

Claim 7 Burke / Herring teaches all the limitations in claim 6 above. Further, 
              Burke / Herring does not teach but, Glaser in analogous art of sales system teaches /suggests “wherein the confirmation screen also indicates one or more products of which product codes are included in the purchased product list associated with the customer code of each of the candidate customers” (Glaser ¶ [0086] 2nd sentence: checkout system include a set of barcode readers through which items are scanned or added to a virtual cart as customer shops. ¶ [0187] 4th-5th sentences: an interface to the checkout stations facilitates automatically entering the items of virtual cart. For example, a simulated barcode scanner could sequentially enter product codes of each item in fast succession, is interpreted by checkout station as fast series of barcode scans).
	Rationales to modify/combine Burke / Herring / Glaser are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 2, 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke / Herring as applied to respective claims 1, 3 above, in view of  
	* Glaser et al, US 20180232796 A1 hereinafter Glaser, and in further view of  
	* Gantz; Ruth US 7044369 B2 hereinafter Gantz. As per, 
Claim 2 Burke / Herring teaches all the limitations in claim 1 above.  
	  Burke / Herring as a combination does not explicitly teach: “wherein the processing circuit is further configured to, upon a non-purchase confirmation being received from the customer terminal of one of the candidate customers, update the purchaser-unconfirmed status to a non-purchase confirmed status in the purchaser-unidentified product list associated with the customer code of the one of the candidate customers” as claimed.  
	Glaser however in analogous art of sales management teaches or suggests: 
	“upon a non-purchase confirmation being received from the customer terminal of one of the candidate customers” (Glaser Fig. 14, Fig. 15: is this lucky’s butter? -> No). 
     Rationales to have modified / combined Burke / Herring / Glaser are above and reincorporated.  

 	Gantz in analogous art of sales management teaches or suggests: 
	“update the purchaser-unconfirmed status to a non-purchase confirmed status in the purchaser-unidentified product list associated with the customer code of the one of the candidate customers” (Gantz, claim 19 (a) receiving updated contents of the reference data from the customer station, (b) reading items identification codes, (c) identifying a customer and determining his identification code, and (f): remove non-purchased item data from the list).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Burke/Herring/Glaser “system” to have included the teachings of Gantz in order to advantageously provide a smart, shopping unit (Gantz column 11 lines 55-58 & MPEP 2143 G, F) improving existing automatic payment and security systems by providing a novel system, which accommodates additional features facilitating both the customer and the store while purchasing items by customers (Gantz column 2 lines 21-26 & MPEP 2143 G, F), while at the same time ensuring security (Gantz column 4 lines 48-51 & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Gantz at column 12 lines 4-8.  
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In such combination each element merely would have performed the same organizational, analytical and econometric functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke/Herring/Glaser in view of Gantz, the results of the combination would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claim 4 Burke / Herring / Glaser teaches all the limitations in claim 3 above.
Glaser further teaches or suggests: “wherein the processing circuit is further configured to”, 
	“upon a non-purchase confirmation being received from the customer terminal of the selected one of the candidate customers” (Glaser Fig. 14, Fig. 15: is this lucky’s butter? -> No), 
     Rationales to have modified / combined Burke / Herring / Glaser are above and reincorporated.  

Burke / Herring / Glaser as a combination does not explicitly teach: 
	“update the purchaser-unconfirmed status to a non-purchase-confirmed status in the purchaser-unidentified product list associated with the customer code of the selected one of the candidate customers” as claimed.
Gantz however in analogous art of sales management teaches or suggests: 
	“update the purchaser-unconfirmed status to a non-purchase-confirmed status in the purchaser-unidentified product list associated with the customer code of the selected one of the candidate customers” (Gantz, claim 19 (a) receiving updated contents of the reference data from the customer station, (b) reading items identification codes, (c) identifying a customer and determining his identification code, and (f): remove non-purchased item data from the list).
        Rationales to modify/combine Burke / Herring / Glaser / Gantz are above and reincorporated.  
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
         * What Costco workers are looking for when they check your receipt - Business Insider, May 2nd, 2019 depicting below the attendant confirmation of purchases upon customer exiting the store 

    PNG
    media_image1.png
    525
    915
    media_image1.png
    Greyscale

	* Amazon go store, wikipedia, archives org, March 17th, 2018
	* Quebin Ramsey, How to Avoid Being Fined When You Go Through US Customs, AFAR webpages, May 2nd, 2018
	* US 20170323376 A1 teaching at Figs. 14, 20,21,25, 26 and ¶ [0125] 2nd sentence: When a previously unknown object is observed to have had its barcode scanned, the resulting SKU can affirmatively be associated with that object, and future objects having similar appearance and/or properties can be assigned higher likelihood of bearing that same barcode & SKU. Also teaching at ¶ [0155] 2nd sentence: Identification of an object may be made through image matching of packaging, scanning a computer readable code (e.g., a barcode or QR code), OCR of labeling, and/or any suitable approach). 
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	January 15th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        6 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);
        7 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); 
         Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755;
        9 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362
        10 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        11 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)